DETAILED ACTION

Response to Amendment
Claims 18-38 are pending in the application, with claim 29 objected to and claims 18-28 and 30-38 currently rejected.  Previous grounds of rejection under 35 USC 102 and 103 have been maintained and the claim objection has been maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-24, 30, 34, 35 and 38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sun et al. (US 2014/0113202).
Regarding claim 18, Sun et al. discloses in Figs 1-6, an electrochemical cell for lithium battery ([0002]), comprising a positive electrode ([0113]) and a negative electrode ([0113]) separated from each by an electrolyte composed solely ([0104]) of at least one lithium salt ([0104], [0109]) and at least one compound ([0104], [0030], furan) selected from among compounds of the cyclic ether family having at least one ring comprising an oxygen atom and at least one unsaturation ([0030], furan).

Regarding claims 19, Sun et al. discloses all of the claim limitations as set forth above and also discloses the lithium salt is LiPF6 ([0109])



Regarding claims 21-24, Sun et al. discloses all of the claim limitations as set forth above and also discloses the compound is furan ([0030]).

Regarding claims 30, Sun et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte is an electrolyte comprising furan ([0030], [0104]) and LiTFSI ([0104], [0012], [0016], [0144], [0145], [0148]) at 1 mol/L ([0112]).

Regarding claims 34, Sun et al. discloses all of the claim limitations as set forth above and also discloses a lithium battery ([0113]) comprising one or more electrical cells as set forth above ([0113]).

Regarding claims 35, Sun et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte comprises a furan of formula II ([0030]).

Regarding claims 38, Sun et al. discloses all of the claim limitations as set forth above and also discloses the compound is non-ionic ([0030], furan itself)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202) as applied to claim 18 above, and further in view of Lucht et al. (US 2011/0117446).
Regarding claims 25-27, Sun et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the compound is 2,3-dihydrofuran.
Lucht et al. discloses in Figs 1-5, a lithium battery (Abstract) including an electrolyte comprising 2,3-dihydrofuran (Abstract, [0020]).  This configuration enhances the cycle characteristics and overall performance of the battery ([0020]).
Lucht et al. and Sun et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 2,3-dihydrofuran disclosed by Lucht et al. into the electrolyte of Sun et al. to enhance cycle characteristics and overall battery performance.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202) in view of Lucht et al. (US 2011/0117446) as applied to claim 27 above, and further in view of Abraham et al. (US 4,489,145).
Regarding claim 28, modified Sun et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the formula IV as set in the claim with one alkyl and one hydrogen (respective R groups).

Abraham et al. and Sun et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the 2-methyl-4,5-dihydrofuran disclosed by Abraham et al. into the electrolyte of Sun et al. to enhance the cycle life of the battery.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202) as applied to claim 18 above, and further in view of Teeters et al. (US 2013/0185930).
Regarding claims 31 and 32, Sun et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the positive electrode comprises a silicon-graphite composite.
Teeters et al. discloses in Figs 1-20, a battery ([0019]) including a cathode material comprising silicon-graphite ([0027]).  This configuration enhances battery performance ([0011], [0066]).
Teeters et al. and Sun et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the silicon-graphite disclosed by Teeters et al. into the positive electrode of Sun et al. to enhance overall battery performance.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202) as applied to claim 18 above, and further in view of Kim et al. (US 2009/0104535).
Regarding claim 31, Sun et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the negative electrode comprises a silicon-graphite composite.
Kim et al. discloses a lithium rechargeable battery (Abstract) including an anode comprising a si-graphite composite ([0037]).  This configuration enhances battery cycle performance and capacity ([0013], [0023], [0045]).
Kim et al. and Sun et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the si-graphite composite disclosed by Kim et al. into the negative electrode of Sun et al. to enhance battery cycle performance and capacity, thereby enhancing overall battery performance.

Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202) as applied to claims 18 and 30 above, and further in view of Takami et al. (US 5,079,109).
Regarding claims 33 and 36, Sun et al. discloses all of the claim limitations as set forth above but does not disclose the negative electrode comprises lithium metal as active material nor the electrolyte comprises 2-methylfuran.

Takami et al. and Sun et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lithium metal and 2-methylfuran disclosed by Takami et al. into the battery of Sun et al. to enhance battery performance and electrolyte stability.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Reasons for allowance of instant claim 29 were stated in the 3/25/2020 office action at P9 and are therefore not being repeated here.

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.

However, at [0104], Sun states “one or more ionic liquids can be included in a suitable amount in the electrolyte.”  Further, in [0104] it states “the ionic liquid is included in an amount of precisely, about, at least, above, up to, or less than, for example… 100% by weight of the electrolyte…wherein the lithium salt is not considered in the wt%”.  Thus, Sun is disclosing a situation where solely one ionic liquid is present in its electrolyte.  And, [0030] discloses a furan as a possible ionic liquid.  Further, one lithium salt is disclosed at [0104] and [0109].  Thus Sun anticipates the limitations of instant independent claim 1.
Sun does disclose numerous compounds as part of its invention as stated by the Applicants.  However, as stated above, the specific embodiment of as set forth above in the office action anticipates the limitations of instant independent claim 1.  Further, established case law has established that non-preferred embodiments may be relied upon.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  And, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, this argument is not found persuasive.
Further, Applicants argue the additional references utilized in the 35 USC 103 rejections do not remedy the deficiency of the Sun reference.  However, as stated above, Sun does anticipate the limitations of the instant independent claim, and therefore this argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/           Primary Examiner, Art Unit 1725